Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed November 16, 2020. Claims 1-6, have been amended. Claims 7-12 added as new. Therefore, Claims 1-12have been examined and are pending with this action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for AIA  the applicant regards as the invention. 
Claim 3, line 7 recites “wherein the predetermined value corresponds to the light quantity being too dark for the image-capturing device to capture the image for authentication.” The term “too dark” makes the claim limitation vague and indefinite. It is unclear what it meant to be “too dark”. Even with minimum light there are visible light 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5-6, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HENDERSON (US. 2016/0133071 A1), hereafter reference as HENDERSON.

Regarding claim 3, an image processing device comprising:

(a), an image sensor (FIG. 5, camera 56; [0033], ll. 22-23, “the camera board 14 includes a visual light camera and an infrared camera”);

(b), an infrared sensor (FIG. 5, camera 56; [0033], ll. 22-23, “the camera board 14 includes a visual light camera and an infrared camera”);

(c), a light quantity sensor (FIG. 5, ambient light sensor 58; [0032], ll. 13-14, “ambient light sensor 58 detects the amount of ambient light surrounding the camera 56”); and

(d), a controller (FIG. 5, image single processor 60) that performs control so that when a light quantity measured by the light quantity sensor is less than or equal to a predetermined value ([0033], ll. 10-14, “the ambient light sensor 58 is coupled to the image signal processor 60 and the image signal processor 60 commands the camera 56 when to switch between capturing visual images and capturing infrared images based on the output from the ambient light sensor 58;” [0032], ll. 18-19, “during the night, the ambient light sensor 58 may detect a low level of ambient light.” Note, the amount of light that triggers the low level lighting is the predetermined value), 

(e), an image for authentication is captured using the infrared image sensor 
([0032], ll. 18-20, “during the night, the ambient light sensor 58 may detect a low level of ambient light. The camera 56 may then appropriately obtain infrared images rather than visual light images;” [0004], l. 8, “the physical lock can authenticate the user;” [0043], ll. 7-10, “The master board 46 determines when the lock mechanism 108 is to be released to grant access to an authorized user by performing an authentication action and verifying that the user is an authorized user”),

(f), wherein the predetermined value corresponds to the light quantity being too dark for the image-capturing device to capture the image for authentication 
([0032], ll. 18-20, “during the night, the ambient light sensor 58 may detect a low level of ambient light. The camera 56 may then appropriately obtain infrared images rather than visual light images.” Note, “too dark” is interpreted as night time ambient levels).

Regarding claim 5, an image processing device comprising:
 	
(a), an image[0033], ll. 22-23, “the camera board 14 includes a visual light camera and an infrared camera”);

(b), an infrared image sensor (FIG. 5, camera 56; [0033], ll. 22-23, “the camera board 14 includes a visual light camera and an infrared camera”); and  

a controller configured to: 

 	(c), perform authentication using a first image captured by the image

 ([0038], ||. 1-3 “the camera 82 may be used by the biometric authorization board 20 to detect a person's face and determine, from that alone, who the person is, whether they feel ok, etc.”.

(d), perform authentication using a second image captured by the infrared image sensor; and 
([0032], ll. 18-20, “during the night, the ambient light sensor 58 may detect a low level of ambient light. The camera 56 may then appropriately obtain infrared images rather than visual light images;” [0004], l. 8, “the physical lock can authenticate the user;” [0043], ll. 7-10, “The master board 46 determines when the lock mechanism 108 is to be released to grant access to an authorized user by performing an authentication action and verifying that the user is an authorized user”),

(e), determine that authentication has failed when authentication is not successful using the first image and the second image.  

([0032], ll. 18-20, “during the night, the ambient light sensor 58 may detect a low level of ambient light. The camera 56 may then appropriately obtain infrared images rather than visual light images;” [0004], l. 8, “the physical lock can authenticate the user;” [0043], ll. 7-10, “The master board 46 determines when the lock mechanism 108 is to be released to grant access to an authorized user by performing an authentication action and verifying that the user is an authorized user”),


Regarding claim 6, HENDERSON disclose everything as applied claim 5 as above, further HENDERSON disclose, the image processing device, wherein when authentication is successful by one of the first image and the second image, the controller determines that the authentication is successful.  

[para. 0038] the camera 82 may be used by the biometric authorization board 20 to detect a person's face and determine, from that alone, who the person is, whether they feel ok, etc…the biometric authorization board 20 also includes an iris scanner that obtains an image of a user's iris. The master board 46 can then compare the user's iris scan to stored iris scans for authorized users.

Regarding claim 12, HENDERSON disclose everything as applied claim 3 as above, further HENDERSON disclose, the image processing device, wherein 
(a), the light quantity sensor (FIG. 5, ambient light sensor 58; [0032], ll. 13-14, “ambient light sensor 58 detects the amount of ambient light surrounding the camera 56”) and (b), the image sensor (FIG. 5, camera 56; [0033], ll. 22-23, “the camera board 14 includes a visual light camera and an infrared camera”); Therefore, they are a different sensor.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HENDERSON (US. 2016/0133071).

Regarding claim 11, HENDERSON disclose everything as applied claim 3 as above, however  HENDERSON does not explicitly disclose, the image processing device, wherein  a), the light quantity sensor and (b), the image sensor are same sensor.  
Nevertheless, because Henderson’s camera board 14 includes both a visual light camera and an infrared camera (para.33) and because the light quantity sensor 58 uses passive infrared detectors (para. 34), this suggests a modification of Henderson.  It would have been obvious to integrate the ambient light sensor 58 into the infrared camera for the advantage had through a reduction of the physical components of the mechanism.


Claims 1, 2, 4, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN106125767A in views of HENDERSON (US. 2016/0133071), hereinafter referenced as CN106125767A and HENDERSON respectively.


Regarding claim 1, CN106125767A disclose, an image processing device comprising: 
(a), a light quantity sensor; (b), an image sensor; and a controller configured to: 
(c), identify a region within an image-capturing range using a measured light quantity from the light quantity sensor, the region having a light quantity higher than or equal to a predetermined light quantity; (d), set an image-capturing angle so that the identified region is out of the image-capturing range; and
[See reference of CN106125767A] which discloses an aircraft drone that detects light values when imaging a subject and when a light value is too high, then there is a backlight and the aircraft/camera changes angles to not capture the high intense lighting source. 

 (e), Control the image sensor to capture an image for authentication at the image-capturing angle set by the controller so that the region having the light quantity higher than or equal to the predetermined light quantity is excluded from the image for authentication.   
However, CN106125767A fails to disclose: (e)
In the similar field of endeavor, HENDERSON (US. 2016/0133071) discloses, (e), Control the image sensor to capture an image for authentication at the image-capturing angle set by the controller so that the region having the light quantity higher than or equal to the predetermined light quantity is excluded from the image for authentication.  
([0032], ll. 18-20, “during the night, the ambient light sensor 58 may detect a low level of ambient light. The camera 56 may then appropriately obtain infrared images rather than visual light images;” [0004], l. 8, “the physical lock can authenticate the user;” [0043], ll. 7-10, “The master board 46 determines when the lock mechanism 108 is to be released to grant access to an authorized user by performing an authentication action and verifying that the user is an authorized user”),

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(e), Control the image sensor to capture an image for authentication at the image-capturing angle set by the controller so that the region having the light quantity higher than or equal to the predetermined light quantity is excluded from the image for authentication” ” taught by HENDERSON disclose, para. 0004 “the physical lock can authenticate the user;” Combination of both reference disclosing authentication image capturing, and detecting light level and light quantity of surrounding the zone. CN106125767A teaching using the aircraft drone capture image where light value is too high and backlight changes angles aircraft camera capture low intense lighting level. HENDERSON teaching by using ambient light sensor may detect low level ambient light and capture infrared images rather than visual light images. HENDERSON teaching [0004], l. 8, “the physical lock can authenticate the user;” 


Regarding claim 2, CN106125767A disclose, an image processing device comprising: 
 	(a), a light quantity sensor; (b), an image sensor; and a controller configured to: 
(c), identify a region within an image-capturing range using a measured light quantity from the light quantity sensor, the region having a light quantity higher than or equal to a predetermined light quantity;  
[See reference of CN106125767A] which discloses an aircraft drone that detects light values when imaging a subject and when a light value is too high, then there is a backlight and the aircraft/camera changes angles to not capture the high intense lighting source. 

(d), identify a position of a subject so that the region is hidden, and present an image-capturing position of the subject according to the position of the subject so that the subject is away from the region having the light quantity higher than or equal to the predetermined light quantity; and 

HENDERSON teaches, ([0032], ||. 6-19 Therefore, the camera 56 may be positioned to obtain the best angle of the entrance to the restricted area. For example, the camera 56 may be positioned above a door looking down to obtain a better view of the person at the door with the electronic lock 10. In the illustrated embodiment, the camera 56 is coupled to an ambient light sensor 58. The ambient light sensor 58 detects the amount of ambient light surrounding the camera 56. The camera 56 may then use the information from the ambient light sensor 58 to determine whether it would be better to capture visual light images or infrared images. For example, during the night, the ambient light sensor 58 may detect a low level of ambient light. The camera 56 may then appropriately obtain infrared images rather than visual light images. 

(c), control the image sensor to capture an image for authentication after the image-capturing position is presented so that the region having the light quantity higher than or equal to the predetermined light quantity is not in the image for authentication.  

HENDERSON teaches, ([0032], ll. 18-20, “during the night, the ambient light sensor 58 may detect a low level of ambient light. The camera 56 may then appropriately obtain infrared images rather than visual light images;” [0004], l. 8, “the physical lock can authenticate the user;” [0043], ll. 7-10, “The master board 46 determines when the lock mechanism 108 is to be released to grant access to an authorized user by performing an authentication action and verifying that the user is an authorized user”),

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(c), control the image sensor to capture an image for authentication after the image-capturing position is presented so that the region having the light quantity higher than or equal to the predetermined light quantity is not in the image for authentication” taught by HENDERSON disclose, para. 0004 “the physical lock can authenticate the user;” Combination of both reference disclosing authentication image capturing, and detecting light level and light quantity of surrounding the zone. CN106125767A teaching using the aircraft drone capture image where light value is too high and backlight changes angles aircraft camera capture low intense lighting level. HENDERSON teaching by using ambient light sensor may detect low level ambient light and capture infrared images rather than visual light images. HENDERSON teaching [0004], l. 8, “the physical lock can authenticate the user;” 


Regarding claim 4, HENDERSON and CN106125767A disclose everything as applied claim 3 as above, further CN106125767A disclose, the image processing device, wherein the controller performs control so that when the light quantity measured by the light quantity sensor is higher than or equal to the predetermined value, an image for authentication is captured using the image sensor. 

[See reference of CN106125767A] which discloses an aircraft drone that detects light values when imaging a subject and when a light value is too high, then there is a backlight and the aircraft/camera changes angles to not capture the high intense lighting source. 

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein the controller performs control so that when the light quantity measured by the light quantity sensor is higher than or equal to the predetermined value, an image for authentication is captured using the image sensor” taught by HENDERSON disclose, para. 0004 “the physical lock can authenticate the user;” Combination of both reference disclosing authentication image capturing, and detecting light level and light quantity of surrounding the zone. CN106125767A teaching using the aircraft drone capture image where light value is too high and backlight changes angles aircraft camera capture low intense lighting level. HENDERSON teaching by using ambient light sensor may detect low level ambient light and capture infrared images rather than visual light images. HENDERSON teaching [0004], l. 8, “the physical lock can authenticate the user;” 

Regarding claim 7, HENDERSON and CN106125767A disclose everything as applied claim 1 as above, however combination does not explicitly disclose, the image processing device, wherein (a), the light quantity sensor and (b), the image sensor are same sensor.  
Nevertheless, because Henderson’s camera board 14 includes both a visual light camera and an infrared camera (para.33) and because the light quantity sensor 58 uses passive infrared detectors (para. 34), this suggests a modification of Henderson.  It would have been obvious to integrate the ambient light sensor 58 into the infrared camera for the advantage had through a reduction of the physical components of the mechanism.


Regarding claim 8, HENDERSON disclose everything as applied claim 1 as above, further HENDERSON disclose, the image processing device,  wherein 
(a), the light quantity sensor (FIG. 5, ambient light sensor 58; [0032], ll. 13-14, “ambient light sensor 58 detects the amount of ambient light surrounding the camera 56”) and 
(b), the image sensor (FIG. 5, camera 56; [0033], ll. 22-23, “the camera board 14 includes a visual light camera and an infrared camera”); Therefore, they, are a different sensor.  


Regarding claim 9, HENDERSON and CN106125767A disclose everything as applied claim 2 as above, however combination does not explicitly disclose, the image processing device, wherein (a), the light quantity sensor and (b), the image sensor are same sensor.  
Nevertheless, because Henderson’s camera board 14 includes both a visual light camera and an infrared camera (para.33) and because the light quantity sensor 58 uses passive infrared detectors (para. 34), this suggests a modification of Henderson.  It would have been obvious to integrate the ambient light sensor 58 into the infrared camera for the advantage had through a reduction of the physical components of the mechanism.


Regarding claim 10, HENDERSON disclose everything as applied claim 2 as above, further HENDERSON disclose, the image processing device, wherein 
(a), the light quantity sensor (FIG. 5, ambient light sensor 58; [0032], ll. 13-14, “ambient light sensor 58 detects the amount of ambient light surrounding the camera 56”) and 
(b), the image sensor (FIG. 5, camera 56; [0033], ll. 22-23, “the camera board 14 includes a visual light camera and an infrared camera”); Therefore, they, are a different sensor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFIZUR RAHMAN whose telephone number is (571)270-1717.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSTAFIZUR RAHMAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422